Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 Jan 2022 has been entered.
 
Claim Status
Applicant’s response filed 21 Dec 2021 provides claims 1, 3-7, 9-13, 15-20, 22-28 pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Du (US 2021/0051347) in view of Chuang (US 2021/0385467).
	For claim 1, Du discloses a method of encoding video data, the method comprising: 
	encoding, in a parameter set ([0124] In an embodiment, a same CTU size can be used to code (e.g., encode/decode) pictures in a video sequence, and coding information indicating the CTU size can be signaled in a Sequence Parameter Setting (SPS) (e.g., in a SPS header) and shared among the pictures in the video sequence), 
	a first syntax element indicative of a luma coding tree block size of coding tree units (CTUs) to which the parameter set is applicable minus 5 ([0136] log 2_ ctu_size_minus5 plus 5 specifies the luma CTB size of each CTU.); 
	encoding, in the parameter set, a second syntax element indicative of a minimum luma coding block size minus 2 of luma coding blocks to which the parameter set is applicable ([0125] An example of a SPS header syntax for CTU sizes can be set to `log 2_ ctu_size_minus2` as shown in FIG. 10A.), 
	encoding the luma coding blocks to which the parameter set is applicable in accordance with the first syntax element and the second syntax element in the parameter set ([0140] In some embodiments, only three numbers (e.g., the codeNums 0-2) representing the three CTU sizes are encoded.). 
Du does not expressly disclose wherein a value of the second syntax element is restricted to be in a range of 0 to a value based on the first syntax element, inclusive.
	Chuang teaches wherein a value of the second syntax element is restricted to be in a range of 0 to a value based on the first syntax element, inclusive ([0016] The depth flag diff_cu_qp_delta_depth specifies a difference in depth between a luma CTB size and a minimum luma CB size of coding units that convey cu_qp_delta_abs and cu_qp_delta_sign_flag. The value of the depth flag diff_cu_qp_delta_depth is in the range of 0 to log 2_diff_max_min_luma_coding_block_size, inclusive, and the value of the depth flag is inferred to be equal to 0 when this depth flag is not present. log 2_diff_max_min_luma_coding_block_size specifies a difference between a maximum luma CB size and a minimum luma CB size). It would be obvious to combine the Chuang teachings of a range of values with the teachings of Du to establish a range of size values for a coding tree.
	For claim 3, Du discloses wherein the value based on the first syntax element comprises a value of the first syntax element plus 3 ([0138] CtbLog2SizeY=sps_log2_ctu_size_minus5+5 includes the syntax element plus 3).  
	For claim 4, Du discloses wherein the value based on the first syntax element is restricted to be a minimum of (i) 4 and (ii) a value of the first syntax element plus 3 ([0136] E.g. when minimum luma size syntax element comprises 4 and luma block size syntax element comprises plus 3). 
	For claim 5, Du discloses wherein the first syntax element comprises log2_ctu_size_minus5 ([0136] log 2_ ctu_size_minus5 plus 5 specifies the luma CTB size of each CTU.) and the second syntax element comprises log2_min_ luma_coding_block_size_minus2 ([0137] log 2_min_luma_coding_block_size_minus2 plus 2 can specify the minimum luma coding block size.). 
	For claim 6, Du discloses wherein the parameter set comprises a sequence parameter set ([0124]). 
	For claims 7-28, Du discloses the claimed limitations as discussed for corresponding limitations in claims 1-6.

Response to Arguments
Applicant's arguments filed 29 June 2021 have been fully considered but they are not persuasive. 
Applicant argues Chuang does not disclose "a first syntax element indicative of a luma coding tree block size of coding tree units (CTUs) to which the parameter set is applicable minus 5." because "A difference between a maximum luma CB size and a minimum luma CB size is a difference and is not indicative of a size itself. Moreover, "minus 5" is missing from log" (Remarks, 3).
However, it is the combined teaching of Du and Chuang which teach the claimed feature. Du teaches a first syntax element indicative of a luma coding tree block size of coding tree units (CTUs) to which the parameter set is applicable minus 5 ([0136] log 2_ ctu_size_minus5 plus 5 specifies the luma CTB size of each CTU.). While Chuang teaches a value of a second syntax element ([0016] e.g. depth flag diff_cu_qp_delta_depth) is restricted to be in a range of 0 to a value based on the first syntax element, inclusive ([0016] "the depth flag diff_cu_qp_delta_depth is in the range of 0 to log 2_diff_max_min_luma_coding_block_size, inclusive").

Applicant argues Du does not disclose for claim 3 "wherein the value based on the first syntax element comprises a value of the first syntax element plus 3" under the rationale that ". . . 5 and 3 are inherently different and adding 5 to a given number will always result in a different number than adding 3 to the given number."  (Remarks, 3).
	However, Du teaches wherein the value based on the first syntax element comprises a value of the first syntax element plus 3. For example, using ([0138] log 2_ ctu_size_minus5) as first syntax, where ctu_size = 2^8, provides a value of 3. Yet, using ctu_size =2^5 provides a value of 0. Thus, when ctu_size changes from 2^5 to 2^8, there is provided "a value of the first syntax element plus 3" as claimed.

	Applicant argues Du does not disclose for claim 4 "the value based on the first syntax element is restricted to be a minimum of (i) 4 and (ii) a value of the first syntax element plus 3." for the reasoning that "Du does not teach or suggest a luma block size syntax element plus 3, but rather teaches CtbLog2SizeY=spslog2_ctu-size-minus5+5. As mentioned above, 5 and 3 are inherently different and adding 5 to a given number will always result in a different number than adding 3 to the given number." (Remarks, 4).
	However, when ctu_size => 2^9, first syntax element log 2_ ctu_size_minus5 is equal to a minimum of 4, as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/            Primary Examiner, Art Unit 2485